DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0209957 to Jung et al. (Jung).
As to claim 1, Jung discloses an input detection system comprising: 
a plurality of electrodes arrayed in a detection region (Fig. 16; Para. 0242-0243, the touch panel electrodes Tx and Rx); and 
an input support device including an LC circuit (Fig. 17, Para. 0248, LC circuit, 22), a first electrode coupled to the LC circuit (Fig. 17; Para. 0248, 0253, pen tip, 23) and arranged so as to overlap with at least equal to or more than one of the electrodes (Para. 00253, the pen tip 23 and the LC circuit 22 are electrically connected, whereby a magnitude of an electrical signal transmitted and received through capacitive coupling between the touch panel 200 and the stylus pen 20 may be increased), and 
a housing accommodating therein at least the LC circuit (Fig. 17; Para. 0248-0251, main body, 21), wherein 
the housing is a conductor (Fig. 17; Para. 0248-0251, main body, 21, formed of metal), and 
one end side of the LC circuit is coupled to the housing through a coupling member (Fig. 17; Para. 0248-0251, conductive member, 24) or a capacitor and another end side of the LC circuit is coupled to the first electrode (Fig. 17; Para. 0248, 0253, pen tip, 23).

As to claim 9, Jung discloses the input detection system according to claim 1, wherein the one end side of the LC circuit is coupled to a reference potential through the housing (Para. 0322, conductive member 24 may be understood as playing a role of a virtual ground (GND)).

As to claim 14, Jung discloses the input detection system according to claim 1, wherein the electrodes are arranged in a matrix with a row-column configuration in the detection region (Fig. 16; Para. 0242-0243, the touch panel electrodes Tx and Rx).

As to claim 15, Jung discloses the input detection system according to claim 14, wherein each of the electrodes is coupled to a wiring line (Fig. 16; Para. 0242-0243, the touch panel electrodes Tx and Rx), and the wiring is provided so as to extend to outside of the detection region (Fig. 16; Para. 0242-0243, the touch panel electrodes Tx and Rx).

As to claim 16, Jung discloses the input detection system according to claim 1, wherein the electrodes extend in a first direction and are aligned in a second direction intersecting with the first direction in the detection region (Fig. 16; Para. 0242-0243, the touch panel electrodes Tx).

As to claim 17, Jung discloses the input detection system according to claim 16, wherein in the detection region, a plurality of counter electrodes forming electrostatic capacitances with the electrodes are further provided, and the counter electrodes extend in the second direction and are aligned in the first direction (Fig. 16; Para. 0242-0243, the touch panel electrodes Rx).

As to claim 18, Jung discloses an input support device comprising: 
an LC circuit (Fig. 17, Para. 0248, LC circuit, 22); 
a first electrode coupled to the LC circuit (Para. 00253, the pen tip 23); and 
a housing accommodating therein at least the LC circuit (Fig. 17; Para. 0248-0251, main body, 21), wherein 
the housing is a conductor (Fig. 17; Para. 0248-0251, main body, 21, formed of metal), and 
one end side of the LC circuit is coupled to the housing through a coupling member (Fig. 17; Para. 0248-0251, conductive member, 24) or a capacitor and another end side of the LC circuit is coupled to the first electrode (Fig. 17; Para. 0248, 0253, pen tip, 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of U.S. Patent No. 9,477,859 to Lefevre et al . (Lefevre).
As to claim 11, Jung discloses the input detection system according to claim 1, further comprising a resistor element on the other end side of the LC circuit. 
Lefevre teaches further comprising a resistor element on the other end side of the LC circuit (Fig. 9; Col. 14, lines 44-62, resistors, R2, R3).
It would have been obvious to one of ordinary skill in the art to modify the input detection system of Jung to include the resistor of Lefevre because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the input detection system of Jung as modified by the resistor of Lefevre can yield a predictable result of allows for the interfacing in real time of a plurality of mobile elements with a computerized system.  Thus, a person of ordinary skill would have appreciated including in the input detection system of Jung the ability to use the resistor of Lefevre since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 12 And 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of U.S. Publication No. 2005/0083318 to Rix et al. (Rix).
As to claim 12 and 19, Jung discloses the input detection system according to claim 1, wherein the LC circuit, the first electrode, and the housing of the input support device are supported in a rotatable manner. 
Rix teaches wherein the LC circuit, the first electrode, and the housing of the input support device are supported in a rotatable manner (Fig. 1, 3, 5; Para. 0084, dial, 46, jog-shuttle wheel, 74).
It would have been obvious to one of ordinary skill in the art to modify the input detection system of Jung to include the rotary input device of Rix because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the input pen of Jung and the input rotary device of Rix perform the same general and predictable function, the predictable function being supplying an input to a device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the input pen of Jung by replacing it with the input rotary device of Rix. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claims 2-8, 10, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626